Title: To George Washington from Elias Boudinot, 21 May 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Dr Sir,
                     Philadelphia May 21st 1783
                  
                  I have the honor of enclosing to your Excellency two Letters that have been committed to my Care.
                  Not a Word of News from Europe, but what is taken from the New York Papers. Have the Honor to be with great Respect Your Excellency’s Most Obed. & very, Hble Servt
                  
                     Elias Boudinot
                  
               